DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JANNIFER THOMAS,
                             Appellant,

                                    v.

                ST. LUCIE COUNTY SCHOOL BOARD,
                            Appellee.

                              No. 4D17-3222

                          [November 29, 2018]

  Appeal from the State of Florida, Division of Administrative Hearings;
DOAH Case No. 16-5872TTS.

    Thomas L. Johnson of the Law Offices of Thomas Johnson, Brandon,
for appellant.

  Glen J. Torcivia and Matthew L. Ransdell of Torcivia, Donlon,
Goddeau & Ansay, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.